Opinion by
Oliver, P. J.
It was stipulated that the facts and circumstances surrounding the making of the entry herein are similar in all material respects to the facts and circumstances surrounding the making of the entries in Abstract 51892. Accepting this stipulation as a statement of fact and following the cited decision the court held that the entry of the merchandise at a value less than that found on final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.